 Case 19-10320         Doc 12     Filed 04/04/19      Entered 04/04/19 14:48:10   Page 1 of 8


                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF LOUISIANA

In re: Kenya Cobb                                                    Case No. 19-10320
       Irene W. Cobb                                                 Chapter 13
              Debtors

               CHAPTER 13 PLAN AND MOTON FOR FRBP RULE 3012 VALUATION

      X Original plan
      o Amended plan – Date amended:
      o Modified plan (post-confirmation) – Date modified:
        Reason for modification: ______________________________________________

To Creditors:
    Your rights may be affected by this plan. Your claim may be
    reduced, modified, or eliminated.

         You should read this plan carefully and discuss it with your attorney if you have
         one in this bankruptcy case. If you do not have an attorney, you may wish to
         consult one.

         If you oppose the plan’s treatment of your claim or any provision of this plan, you
         or your attorney must file an objection to confirmation at least 15 days before the
         date set for the hearing on confirmation, unless otherwise ordered by the
         Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
         notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
         addition, you may need to file a timely proof of claim in order to be paid under any
         plan.

         The following matters may be of particular importance. Debtors must check one
         box on each line to state whether or not the plan includes each of the following
         items. If an item is checked as “Not Included” or if both boxes are checked, the
         provisions will be ineffective if set out later in the plan.

1.1       Nonstandard provisions, set out in paragraph 12            Included        Not Included

1.2       A limit on the amount of a secured claim (cramdown),       Included        Not Included
          Set out in paragraph 5(E), which may result in a partial
          payment or no payment at all to the secured creditor.
1.3       Avoidance of a judicial lien or nonpossessory,             Included            Not Included
          nonpurchase money security, set out in paragraph
          5(G)


                                                                                                        1
 Case 19-10320          Doc 12      Filed 04/04/19       Entered 04/04/19 14:48:10        Page 2 of 8



(2)    Payment and Terms

        The debtor’s future earnings are submitted to the supervision and control of the trustee, and the
debtor shall pay to the trustee $900.00 monthly for 1- 5, then $1,250.00 for months 6-60.

       From the debtor's payments to the trustee, trustee shall distribute funds as provided in this plan:

(3) Trustee Claims

       The trustee shall receive $7,325.00 as an administrative expense entitled to priority under 11
U.S.C. § 507(a)(1) (ten percent (10%) of “payments under the plan”).

(4) Priority Claims

       A.      ATTORNEY FEES

 Attorney’s     Total Fees           Fees Paid         Fees to be         Term                Monthly
   Name                                By the          Paid in the       (months)           Installments
                                      Debtor              Plan
Elizabeth L.        $3,000.00         $300.00          $2,700.00             1-4              $585.00
    Hall                                                                      5               $360.00



       B.      TAXES

               The following claims entitled to priority under 11 U.S.C. § 507 shall be paid in full in
               deferred cash payments unless the holder of a claim has agreed to a different treatment of
               its claim, as specified in paragraph 12.

  Name of Creditor               Value of            Annual*          Term                Monthly
                                  Claim           Interest Rate      (months)            Installment
                                                 (if applicable)
IRS                             $9,292.00              0%             6-60                 $164.85


       C.      DOMESTIC SUPPORT OBLIGATIONS (ADSO@)

               1.        Ongoing DSO claims.

                           a.               None. If none, skip to subparagraph (5) “Secured Claims” below.

                           b..              Debtor(s) shall pay all post-petition DSO claims directly to the
                                            holder(s) of the claim(s), and not through the chapter 13 trustee.

                           c.               List the name(s), address(es) below of the holder of any DSO as
                                            defined in 11 U.S.C. § 101(14A). Do not disclose names of minor
                                            children, who must be identified only as “Minor child #1,"

                                                                                                                 2
Case 19-10320    Doc 12      Filed 04/04/19   Entered 04/04/19 14:48:10        Page 3 of 8


                                 "Minor child #2," etc. See 11 U.S.C. §112.

     Name of DSO claim holder Address, city & state Zip code             Telephone number
                NONE

                  c.             Debtor(s) shall pay all post-petition DSO claims directly to the
                                 holder(s) of the claim(s), and not through the chapter 13 trustee.

           2.     DSO Arrearages
       .
                  a.     X       None. If none, skip to subparagraph (5) “Secured Claims” below

                  b.             The trustee shall pay DSO arrearages from the Debtor’s plan
                                 payments. List the name and address of the holder of every DSO
                                 arrearage claim, amount of arrearage claim and monthly payment
                                 below. Do not disclose names of minor children, who must be
                                 identified only as “Minor child #1," "Minor child #2," etc. See 11
                                 U.S.C. §112.

      Name, address, phone number of DSO claim            Arrearage           Term         Monthly
                        holder                             Claim                         Installments
      NONE

                  c.             Except to the extent arrearages are included in the order,
                                 pre-petition assignment orders shall remain in effect and the
                                 Debtor shall continue to make payments pursuant to the terms of
                                 the order.

           3.     DSO assigned or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B):

                  a. X           None. If none, skip to subparagraph (3) “Secured Claims”
                                 below.

                  b.             Pursuant to any pre-petition income assignment order, the debtor
                                 shall make all post-petition payments on DSO claims assigned to a
                                 governmental unit directly to the assignee of the claim

                  c.             List the name and address) of the holder of every assigned DSO
                                 arrearage claim, amount of arrearage claim and monthly payment
                                 amount or other special provisions below. The Debtor also shall
                                 describe in detail any special provisions for payments of these
                                 claims in section 12 of this plan.

      Name, address, phone number of DSO claim             Arrearage           Monthly Payment
                        holder                              Claim                 Amount
     NONE



                                                                                                      3
 Case 19-10320         Doc 12    Filed 04/04/19     Entered 04/04/19 14:48:10         Page 4 of 8



(3)    Secured Claims

                A.      Principal Residence.

                         (1)   Current Payments. Except as otherwise provided in this plan or by court
                order, and pursuant to 11 U.S.C. § 1322(b)(5) and (c), after the date of the petition and
                throughout this chapter 13 case, the debtor shall timely make all usual and regular
                payments required by the debt instruments secured by non-voidable liens on real property
                (i.e., immovable property) that is the debtor's principal residence, directly to each of the
                following lien creditors:

   Lien Holder            Security        Description of Property/                  Monthly
                          Interest         Collateral Installment
  LAKEVIEW            1st mtg                13321 Alder Dr.,                       $1,092.00
                                           Denham Springs, LA

* Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.

                        (2)    Cure of Arrearages. From funds available for distribution, the trustee
                shallpay arrearages to lien holders identified in plan section 5(A)(1) in monthly
                installments until the allowed arrearage claim of each lien holder has been satisfied.
                See 11 USC Sec. 1322(b)(3),(5) and (c).

  Lien Holder        Total Amount     Annual Interest        Terms             Monthly Installment
                     of Arrearages*      Rate**             (monthly)
 LAKEVIEW              $18,865.00         0%                  6-60                    $343.00


                B.      Surrender of Property.

              Confirmation of this plan shall constitute the Debtor’s surrender to the following holders
       of secured claims, in satisfaction of their secured claims, all the debtor's rights under the
       Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor’s interest in the
       property securing the claims:


       Lien Holder               Amount of Secured Claim                Description of Collateral
   Eagle Federal Credit               $12,186.00                        2015 Suzuki motorcycle
          Union

*Creditors contesting the proposed amount of a secured claim must file an objection by the time
prescribed by applicable local rules. The court will take evidence to determine the value of the
secured claim at the hearing on confirmation, pursuant to Federal Rule of Bankruptcy Procedure
3012. The creditor must file a timely proof of claim in order to be paid.

              Confirmation of this plan will terminate the stay under 11 USC Sections 362 and 1301 to
       allow lienholders to exercise non-bankruptcy law remedies as to the collateral. No further

                                                                                                           4
 Case 19-10320         Doc 12     Filed 04/04/19     Entered 04/04/19 14:48:10         Page 5 of 8


         motion seeking stay relief is required.

                 C.     Pre-Confirmation Adequate Protection. Pursuant to the order of the Court, all
         adequate protection payments to secured creditors required by §1326(a)(1) shall be made through
         the Chapter 13 trustee, unless otherwise ordered, in the amount provided in the plan for that
         creditor. Adequate protection payments shall be subject to the trustee’s fee as set by the designee
         of the United States Attorney General and shall be made in the ordinary course of the trustee’s
         business from funds on hand as funds are available for distribution to creditors who have a filed
         claim.

             Creditor name, address, last four          Security        Amount of   Term    Monthly
                digits of account number                                 Claim    (Months) Installment
          Nissan Motors Acceptance Co.                2015 Nissan       $12,075.00       1-5       $112.50
          P. O. Box 660366                              Altima
          Dallas TX 7266
          Acct: 5514
          Pelican State Credit Union                  2010 Chevy        $13,500.00       1-5       $112.50
          P. O. Box 40088                              Avalanche
          Baton Rouge, LA 70835
          Acct: 5171

                D.      Secured Claims Not Determined under 11 U.S.C. §506

                 This subsection provides for treatment of allowed claims secured by a purchase money
         security interest in a vehicle acquired for the debtor's personal use, incurred within 910 days
         before the date of the petition, or other collateral for debt incurred within one year before the
         date of the petition. See “hanging paragraph” following 11 U.S.C. §1325(a)(9).

                  After confirmation, the trustee will make installment payments to the holder of each
         listed allowed secured claim after subtracting the pre-confirmation adequate protection payments
         from the amount of the claim.

  Name of         Description       Claim          Discount        Remaining          Monthly
  Creditor        of Property      Amount            Rate            Term            Installment
                                                                    (months)
Nissan           2015 Nissan     $12,075.00         7.0%              6-60            $252.74
                   Altima

Pelican State    2010 Chevy      $13,500.00         6.5%             6-60             $280.30
Credit Union      Avalanche

                E.      Secured Claims Determined under 11 U.S.C. §506

                 Any secured claims not treated in plan sections 3(A), (B), (C), (D), (F) or (G) shall be
         determined under 11 U.S.C. Sec 506 (a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
         The trustee shall make payments to the claim holder in an amount not less than the allowed
         secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the
         lien securing the claim until the secured value, as determined by the court, or the amount of the

                                                                                                               5
 Case 19-10320             Doc 12       Filed 04/04/19     Entered 04/04/19 14:48:10       Page 6 of 8


      claim, whichever is less, is paid in full. The holders of the secured claims, the debtor's proposed
      value and treatment of the claims are set forth below:

Name of                Description of          Value of       Discount     Remaining        Monthly
Creditor                 Property               Claim           Rate          Term         Installment
                                                                            (months)


                  F.        Other Direct Payments to Creditors Holding Secured Claims

              After the date of the petition and throughout this chapter 13 case, the debtor shall timely
      make all usual and regular payments required by the debt instruments secured by non-voidable
      liens directly to each of the following lien creditors:

     Creditor                     Security Interest
                                          Description of     Monthly Installment
                                        Property/Collateral
____________ ____ ____________________ _________________ ________________________


       (6)        Unsecured Claims

             A.         Class A

          Class A comprises creditors holding allowed unsecured claims, except those allowed
      unsecured claims treated in plan section 4(B). Their claims shall be be paid pro rata over the
      period of the plan as follows:

  Aggregate Amount                Interest Rate**         Term (monthly)         Monthly Installment
     Of Unsecured
 Claim (as scheduled)*
      $31,522.00                        3.0%                   6-60               $84.11



*Informational purposes only; to be included in Class A the claims must be allowed.

                  B. Class B

      Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is liable.
      To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. Sec. 1303, the trustee
      shall pay these creditors one hundred percent (100%) of their allowed claims plus interest, as
      follows:



   Creditor               Claim Amount          Discount Rate          Terms           Monthly Installment
                                                                      (Months)


                                                                                                             6
Case 19-10320      Doc 12     Filed 04/04/19      Entered 04/04/19 14:48:10         Page 7 of 8


  NONE


             C.     Class C

     Class C comprises creditors holding allowed unsecured claims treated separately in a manner
     that does not discriminate against other unsecured creditors.


  Creditor        Claim Amount             Reason
  NONE


     (7)     Liquidation Value

             The liquidation value of the estate is $675.00

     (8)     Present Value of Payments to Class A Unsecured Creditors

             The present value of the payments to be made to unsecured creditors under the plan using
             a 3 % annual discount rate is: $4,263.51

     (9)     Executory Contracts and Unexpired Leases

             The debtor hereby accepts the following leases or executory contracts: NONE

             The debtor shall make all post-petition payments on assumed executory contracts and
             unexpired leases directly to the creditor beginning with the first payment due after the
             petition date.

     (10)    Attorney's Fees for Debtor's Counsel

             Confirmation of the plan shall constitute approval of the fees and expenses, unless the
             court disallows or reduces them.

     (11)    Vesting of Property

             Upon confirmation of this plan, all property of the debtor's estate shall vest in the
             debtor subject to any mortgages, liens or encumbrances not dealt with in the plan
             or the order.

     (12)    Non Standard Provisions

             Any non-standard provision placed elsewhere in this plan is void.


                                CERTIFICATION OF COUNSEL

     I certify that I have explained the terms and conditions of, and obligations under, the foregoing
                                                                                                         7
 Case 19-10320        Doc 12    Filed 04/04/19     Entered 04/04/19 14:48:10        Page 8 of 8


plan to the debtor.


       Baton Rouge, Louisiana, this the 4th day of April 2019.



                                                      /s/ Elizabeth L. Hall
                                                     Counsel for Debtor



         CERTIFICATION OF COUNSEL REGARDING NON-STANDARD PROVISIONS


       I certify that this plan contains no non-standard provisions other than those set out in paragraph
12 and that any non-standard provision placed elsewhere in this plan is void.

       Baton Rouge, Louisiana, this the 4th day of April 2019


                                                      /s/ Elizabeth L. Hall
                                                     Counsel for Debtor


Date: 4/4/19                                         /s/ Kenya Cobb
                                                     Debtor


                                                     s/ Irene W. Cobb
                                                     Jt. Debtor




                                                                                                            8
